Title: To James Madison from Samuel Latham Mitchill (Abstract), 28 May 1805
From: Mitchill, Samuel Latham
To: Madison, James


28 May 1805, New York. “Mr. Ewell who will deliver you this is one of your fellow Citizens of Virginia. He has been for some time in Newyork, engaged in visiting our respectable families, and examining our public institutions. On his return to his native County in Prince William County, he purposes to stop at Philadelphia and receive the Degree of Doctor of Physick from his Alma Mater at Philadelphia: As he was loth to pass thro Washington without paying his respects to the Secretary of State and requested from me a letter of introduction, I yielded to his Wishes under a belief that I should make you acquainted with an amiable and intelligent young gentleman.”
